The opinion of the court was delivered by
Garrison, J.
The basis of this action, which is for personal injuries, is a collision that occurred between one of the defendant’s cars and the wagon of the plaintiff. Stated generally, the facts were that the plaintiff, who had been driving -upon defendant’s eastbound track, was required to leave it in order to permit the passage of a car that had come up behind him. He drew over to cross to the westbound track, and had so far crossed it that the hind wheels of his wagon alone were on the track, when a car of the defendant, coming toward him on the westbound track, struck a hind wheel, throwing the plaintiff from his wagon. The result of our •examination of the case is that every rule of law pertinent to the liability of the defendant or to the relative duty of the parties under the circumstances deducible from the evidence, was laid before the jury in a charge that lacked no element necessary to its clearness and accuracy. No principles of law were laid down that had not already been pronounced by the .appellate tribunals of this, state, and no application of them made that did not leave to the jury the questions proper to be left, and which would tend to aid them in the discharge of their duty.
A careful review of the numerous assignments of error fails to disclose any ground upon which this judgment can be ■disturbed.